Exhibit 10.1

 

FIRST AMENDMENT TO BLACKHAWK BIOFUELS, LLC

TOLL PROCESSING AGREEMENT

 

THIS FIRST AMENDMENT TO BLACKHAWK BIOFUELS, LLC TOLL PROCESSING AGREEMENT (this
“Amendment”) is made and entered effective the 30th day of June, 2009 by and
between Blackhawk Biofuels, LLC, a Delaware limited liability company
(“Blackhawk Biofuels”) and REG Marketing & Logistics Group, LLC, an Iowa limited
liability company (“REG Marketing”).

 

RECITALS

 

A.                                    Blackhawk Biofuels and REG Marketing
entered into a Blackhawk Biofuels, LLC Toll Processing Agreement effective
June 12, 2009 (the “Agreement”).

 

B.                                    The Agreement provides for REG Marketing
to arrange for the purchase and delivery of animal fats and other feedstocks to
Blackhawk Biofuels for processing into biodiesel.

 

C.                                    Blackhawk Biofuels, REG Marketing and
Bunge North America, Inc., a New York corporation (“Bunge”) have entered into a
Feedstock Purchase and Sale Agreement, pursuant to which REG Marketing engages
Bunge to purchase supplies of corn oil, animal fats and other products as
feedstock for resale to REG Marketing for biodiesel production at the Facility.

 

D.                                    Blackhawk Biofuels and REG Marketing
desire to amend the Toll Processing Agreement to allow for Bunge to own the
Feedstocks prior to Bunge’s resale of the Feedstock to REG Marketing for
biodiesel production at the Facility and otherwise store the Feedstocks at the
Facility.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual benefits and obligations herein
provided and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Blackhawk Biofuels and REG Marketing agree as
follows:

 


1.                                      SECTION 1(A) OF THE AGREEMENT SHALL BE
AMENDED TO INCLUDE THE FOLLOWING LANGUAGE AT THE END OF THE EXISTING LANGUAGE:


 

Any Feedstocks purchased by Bunge North America, Inc. (“Bunge”) pursuant to the
terms of a Feedstock Purchase and Sale Agreement dated June 30, 2009 (the
“Feedstock Agreement”) by and between Blackhawk Biofuels, REG Marketing and
Bunge shall be included in determining whether the Facility Commitment has been
met.  Any purchase of Feedstocks by Bunge, however, shall be governed
exclusively by the terms of the Feedstock Agreement and such purchases shall not
be subject to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Paragraph 11 of the Agreement shall be
deleted in its entirety and replaced with the following language:

 

11.          Title

 

Except as otherwise provided herein, title to the Feedstocks delivered by REG
Marketing pursuant to this Agreement and title to the contractual amount of
corresponding Biodiesel and Co-products produced from such Feedstocks shall at
all times be and remain with REG Marketing.  Any Feedstocks delivered by REG
Marketing pursuant to the terms and conditions of the Feedstock Agreement,
however, shall at all times be and remain with Bunge until such time as title to
such Feedstocks passes to REG Marketing pursuant to the terms of the Feedstock
Agreement.

 

3.                                      Section 17 of the Agreement shall be
amended to include the following language:

 

“Notwithstanding anything to the contrary set forth herein, Blackhawk Biofuels
and REG Marketing acknowledge and agree that pursuant to the terms of the
Feedstock Agreement, Bunge shall have title in the Feedstocks purchased by Bunge
pursuant to the terms of the Feedstock Agreement, and Bunge shall have the right
to file precautionary financing statements and amendments and/or continuations
thereto pursuant to the Uniform Commercial Code to further evidence and
memorialize its absolute ownership interest in the Feedstocks.”

 

4.                                      Section 18 of the Agreement shall be
deleted in its entirety and replaced with the following language:

 

REG Marketing, on behalf of Blackhawk Biofuels, shall be allowed to add
additional Feedstocks owned by REG Marketing as needed to meet the quality and
yield requirements hereunder, so long as such additional Feedstocks have cold
flow characteristics that are capable of meeting the cold flow specifications
set out on the applicable Order or Nomination, and the Biodiesel to be produced
shall in any event meet the specifications required hereunder, as modified by
the Order or Nomination and Acceptance applicable.  In such event, REG Marketing
shall off-set any costs for such additional Feedstocks against the toll fees to
be paid by REG Marketing pursuant to Section 4 hereof.  Pursuant to the terms of
the Feedstock Agreement, Blackhawk Biofuels shall allow Bunge to store the
Feedstocks at the Facility; provided, however, such Feedstocks shall be
segregated from any Feedstocks owned by REG Marketing pursuant to the terms of
this Agreement.

 

--------------------------------------------------------------------------------


 

5.             Except as may be otherwise expressly set forth herein, each and
every term, condition and provision of the Agreement shall remain in full force
and effect, and are hereby ratified, confirmed and approved by the parties
hereto.

 

6.             This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

7.             This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument, and may be executed and delivered by facsimile
signature or similar means, which shall be considered an original.

 

8.             Any capitalized term not specifically defined in this Amendment
shall have the meaning set forth in the Agreement.

 

IN WITNESS WHEREOF, Blackhawk Biofuels and REG Marketing have executed this
Amendment as of the date and year first set forth above.

 

BLACKHAWK BIOFUELS, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Ronald L. Mapes

 

Name:

Ronald L. Mapes

 

Title:

Chair

 

 

 

 

 

REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited liability company

 

 

 

 

By:

/s/ Natalie Lischer

 

Name:

Natalie Lischer

 

Title:

Secretary/Treasurer

 

 

--------------------------------------------------------------------------------